PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/908,065
Filing Date: 28 Feb 2018
Appellant(s): Leray, Gary



__________________
Jeffrey D. Hale
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/9/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 4, 2021 from which the appeal is taken is being maintained by the examiner.

References used 
Bhutta et al         	(US 20100123502)
Coumou et al 		(US 20140320013)
Grandemenge et al 	(US 20140197761)
Qiao et al 		(US 20170018593)
Leray et al 		(US 20150130354)
Kenneth Kaplan	(US 20190080886)

(2) Response to Argument
Background.
	The specification discloses a system where plurality of plasma generators could be coupled to a master generator through a (CEX-common exciter) according to its Fig 2. The signal called “reference frequency” which travels through CEX could be a low level RF signal. It would be clear to one of ordinary skill in the art that reference signal itself cannot drive RF power required to generate plasma. 
	The frequency of RF power which could drive plasma is called “second frequency” or “first RF power output frequency” in claim 1. In a state where one or more RF powers are coupled to a reference frequency their frequency follows the reference frequency but delivers power (by amplification) at a level required for plasma process. The advantages of coupling RF 
	When RF power is decoupled it may not follow the reference frequency. A situation where decoupling may be needed is, when frequency is varied, such as in frequency tuning.   Impedance matching by frequency tuning is fast since it does not need mechanically driven components. The advantages of decoupling or to let frequency vary were also well known as also indicated in (Grandemenge et al) used in this prosecution. 
	Therefore having the facility of decoupling or coupling would have been obviously advantageous.

(2) Response to Argument
After describing the reference of Bhutta in his own words on (Br. Page 7-8), Appellant states the following:
	In brief, Bhutta is describing a traditional system where the master power supply 1 (402) must send an enable/disable control signal to decouple the slave power supplies 2-4 (404-408) from the master power supply | (402) or all of the slave power supplies 2-4 (404-408) will follow the frequency changes in the master power supply | (402). However, the Present Application discloses that the master decouples from the reference frequency while it is being sent to the slaves so that the slaves remain using the same reference frequency value when the master changes its output frequency value independent of the reference frequency. This
advantageously allows for a more stable system because the slaves do not attempt to follow a changing frequency that is not yet stabilized, and the system does not require a CEX enable/disable function, decreasing its complexity. (Br. Page 8-9)

	It is also noted that Bhutta discloses an apparatus in Fig 7, 3 and 5 which fully discloses the apparatus of Fig 2 of the specification. Further, it is clear from Fig 7 that if one of the RF output is decoupled others may be coupled to reference frequency through CEX. This is also clear from Fig 5 where upper RF generators appear decoupled while the lower ones are coupled while all of them belong to the same group of RF generators feeding power to a single plasma source.
Similarly, after describing the reference of Coumou (Br. Page 9), Appellant states the following:
The Examiner asserts that an example where both coupled and uncoupled states are disclosed more explicitly is in Coumou in Fig. 8 and described in paragraph [0030] where they are coupled when a control signal is present and uncoupled when the control signal is absent. The Appellant respectfully disagrees that Coumou is applicable to the Present Claims. Coumou literally states, “RF generators 812a, 812b can implement a master and slave configuration using a control signal. RF generator 812a is designated the master and RF generator 812b is designated the slave. The frequency and phase of RF generator 812b may be slaved to the frequency of RF generator 812a using a control signal sent from RF generator 812a to RF generator 812b. When the control signal is absent, RF generators 812a and 812b can operate autonomously” (see 
	In response it is noted that Coumou discloses two RF generators in Master/slave relationship where they could be coupled or decoupled when needed. The teaching of Coumou is proposed to be applied to multiple RF generators of Bhutto to more explicitly disclose decoupling as a choice. As described above, when RF power is decoupled from reference frequency other slave RF power systems could keep on coupled to reference frequency since each state of coupling is independent from others.
Similarly, in reference to Grandemenge, (Br. Pages 10) Appellant states the following:
	Grandemenge does not teach or suggest decoupling of any fashion between the single electromagnetic wave generator 4 and the application devices 30. Moreover, the application devices 30 are not slave generators in any form. Grandemenge describes the application devices 30 as a discharge tube (surfatron, Evenson cavity, semi-metallic plasma torch, dielectric tube), an
antenna, or a waveguide, etc. (see, e.g., paragraph [0164] of Grandemenge). Thus, Grandemenge fails to teach or make obvious any advantage for decoupling to allow frequency shifting. (Br. Page 11)
	In response, it is noted that, Grandemenge was used for its teaching of frequency tuning for impedance matching. This would attest to the motivation to decouple from a fixed reference frequency to allow the RF power frequency to vary in order to improve matching.
	
	Regarding the combined teaching of Bhutta, Coumou, and Grandemenge the Appellant states the following (Br. Page 12):

the reference frequency before the slave RF power output frequency is adjusted independent of the reference frequency as found in claim 9 and its dependent claims 10-12.
	In response, it is noted that the term “automatically” does not appear to add anything to the fact that for adjusting (varying) the RF power frequency for a particular source it would have to decouple since reference frequency would not be changed. This issue was also discussed above in relation to enable/disable function at (Br. Page 9) 
	No new arguments are provided in Sec II and III.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/RAM N KACKAR/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        

Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                                        
/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.